Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of February 25, 2020,
and is entered into by and between Steven Wolberg (“Executive”) and NET ELEMENT,
INC., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Company desires to secure the continued services and employment of
Executive on behalf of the Company, and Executive desires to continue to be
employed by the Company, upon the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound hereby, agree as follows:

 

1.

Effective Date; Agreement Term

 

The terms of this Agreement are effective as of February 25, 2020 (the
“Effective Date”). Subject to the provisions for earlier termination set forth
herein, the term of Executive’s employment hereunder shall commence as of the
Effective Date and shall continue through the 5th anniversary of the Effective
Date (the "Initial Term"). The Initial Term will automatically renew for
additional, successive one (1) year periods (each, a "Renewal Term") unless
either party provides written notice of such party's intent not to continue this
Agreement no less than one hundred twenty (120) days prior to the expiration of
the Initial Term or the Renewal Term, as applicable (the Initial Term together
with any Renewal Terms, if applicable, shall be referred to herein as the
"Term").

 

2.

Position

 

The Company hereby employs Executive as Chief Legal Officer and Corporate
Secretary of the Company and Executive accepts such employment.

 

3.

Duties; Place of Performance

 

During his employment with the Company, Executive shall serve the Company and
its respective affiliates faithfully, diligently and to the best of his ability
and shall devote his time, energy, experience and talents as reasonably
necessary to pursue the interests of the Company and its respective
shareholders. During his employment with the Company, Executive shall perform
all duties and accept all responsibilities commensurate to such positions as may
be reasonably assigned to him from time to time by the Board of Directors (the
“Board”) of the Company and shall report to the Board with respect thereto.
Executive shall also be subject to and shall abide by all written policies and
procedures of the Company, except to the extent that such policies and
procedures conflict with this Agreement, in which case this Agreement shall
control.

 

1

--------------------------------------------------------------------------------

 

 

4.

Compensation

 

Executive shall be paid the following as compensation for all services to be
rendered by Executive pursuant to this Agreement:

 

(a)     Base Salary. During the Term, Executive shall be entitled to a base
salary (the “Base Salary”), payable in equal installments in accordance with the
Company’s normal payroll practices, at an annual rate of Two Hundred and Fifty
Thousand dollars ($250,000). Executive’s Base Salary shall be subject to annual
review by the Compensation Committee of the Board (hereafter referred to as the
“Compensation Committee”), and upward adjustments may be made to Base Salary at
any time based upon the Compensation Committee’s review of market trends,
internal considerations and performance. Base Salary shall not be reduced at any
time (including after any such increase).

 

(b)     Annual Bonus Guarantee. For each calendar year during the Term,
Executive shall be paid a bonus in an amount equal to 50% of his Base Salary
(the “Guaranteed Bonus”). The Guaranteed Bonuses shall be paid by way of the
Company’s publicly traded stock or at the Company’s discretion, in a single lump
sum cash payment. The Annual Bonus Guarantee shall be payable no later than
March 1st of the calendar year following the calendar year in which the annual
Guaranteed Bonus was earned

 

(c)     Long-Term Incentive Eligibility. For each fiscal year during the Term,
Executive shall be eligible to receive long-term equity incentive awards
pursuant to the Equity Incentive Plan (as defined below) having a value based
upon the Compensation Committee’s review of market trends, internal
considerations and performance. The type and form of any such long-term
incentive award and the relevant terms and conditions shall be determined by the
Compensation Committee at the time of grant, it being understood and agreed,
that any grants to Executive shall be on terms no less favorable than those that
apply to the other senior executives of the Company. All long-term incentive
awards shall be granted pursuant to the Equity Incentive Plan and shall be
memorialized in the Company’s standard form of Equity Incentive Plan award
agreement. “Equity Incentive Plan” means an equity incentive plan, established
and adopted by the Company from time to time, providing for the grant of stock
options, restricted stock, restricted stock units, and other forms of equity
awards.

 

(d)      Special Signing Grant. As soon as practicable following the execution
of this Agreement, Executive shall be granted 10,000 shares of restricted common
stock of the Company pursuant to the Equity Incentive Plan (the “Sign On Equity
Grant”). The Sign On Equity Grant shall be subject to the terms and conditions
set forth in Annex A to this Agreement.

 

5.

Benefits

 

During the Term, Executive and, to the extent applicable, Executive’s eligible
dependents, shall be eligible for participation in employee benefits and
perquisite programs that are in the aggregate no less favorable than similar
benefits provided to other senior executive officers of the Company. The terms
and conditions of Executive’s and Executive’s eligible dependents participation
in such plans shall be set forth in the Company’s benefit plan documents.

 

6.

Vacation

 

During the Term, Executive shall be eligible for paid annual vacation 21 days
per year, to be used in accordance with the Company’s vacation policy for senior
executive officers of the Company.

 

2

--------------------------------------------------------------------------------

 

 

7.

Business Expenses

 

The Company will reimburse Executive for reasonable travel, entertainment, and
other expenses incurred by Executive in the furtherance of the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

8.

Effect of Death or Disability

 

In the event of Executive’s termination of employment by reason of death or
Disability (as defined below) during the Term, this Agreement shall terminate
effective as of the date of Executive’s death or, subject to any applicable
terms of the long-term disability plan or program of the Company or federal or
state disability or medical leave laws, the date of Disability, and Executive
shall receive within ten (10) days of the termination date any unpaid Base
Salary, the prorated amount of the Guaranteed Bonus, salary in lieu of unused
vacation in each case as accrued through the date of termination (collectively,
“Accrued Amounts”) and in addition the Company shall pay an additional 3 months
Base salary plus an additional 3 months Guaranteed Bonus.

 

9.

Termination of Employment and Severance

 

(a)        Termination by the Company for Cause or by Executive other than for
Good Reason. At any time during the Term, the Company may terminate Executive’s
employment under this Agreement immediately for “Cause” (as defined below), or
Executive may terminate his employment with the Company other than for “Good
Reason” (as defined below) upon 60 days advanced written notice to the Company,
after which Executive shall be entitled to the payment within ten (10) days of
the termination date of any Accrued Amounts through the date of termination.
Except as set forth in the preceding sentence, the Company shall not have any
further obligation hereunder to Executive.

 

(b)         Termination by Executive for Good Reason or by the Company Without
Cause. At any time during the Term, the Executive may terminate his employment
for Good Reason, or the Company may terminate Executive’s employment without
Cause upon 60 days advanced written notice to Executive. Upon any such
termination, Executive shall be entitled to the following payments:

 

 

(i)

Payment in a lump sum within ten (10) days of the termination date of any
Accrued Amounts; and

 

 

(ii)

Subject to Section 9(e) below, severance compensation equal to:

 

 

(1)

2 times the sum of Executive’s annual Base Salary immediately prior to his
termination, plus the unpaid Guaranteed Bonuses, payable in a lump sum within
five (5) business days following the Release Effective Date (as defined below);

 

 

(2)

24 times the monthly amount that is charged to COBRA qualified beneficiaries for
the same coverage options elected by Executive immediately prior to the
termination date, payable in a single lump sum cash payment within five (5)
business days following the Release Effective Date. For the avoidance of doubt,
Executive is not required to elect COBRA coverage in order to receive this
payment.

 

3

--------------------------------------------------------------------------------

 

 

The payments set forth in clauses (i) and (ii) above are in lieu of any
severance payments or benefits to which Executive may be entitled under any
other severance plan or program of the Company. Except as set forth in the
immediately preceding clauses (i) and (ii), the Company shall have no further
obligation hereunder to Executive.

 

(c)          Termination by Executive for Good Reason or by the Company Without
Cause during 24-months following a Change of Control. If Executive’s employment
is terminated during the twenty-four-month period following a Change of Control
which occurs during the Term, either by Executive for Good Reason or by the
Company without Cause, Executive shall be entitled to the following payments (in
lieu of Section 9(b) above):

 

 

(i)

Payment in a lump sum within ten (10) days of the termination date of any
Accrued Amounts; and

 

 

(ii)

Subject to Section 9(e) below, severance compensation equal to:

 

 

(1)

2 times sum of Executive’s annual Base Salary immediately prior to his
termination, plus the unpaid Guaranteed Bonuses, payable in a lump sum within
five (5) business days following the Release Effective Date;

 

 

(2)

24 times the monthly amount that is charged to COBRA qualified beneficiaries for
the same coverage options elected by Executive immediately prior to the
termination date, payable in a single lump sum cash payment within five (5)
business days following the Release Effective Date. For the avoidance of doubt,
Executive is not required to elect COBRA coverage in order to receive this
payment.

 

The payments set forth in clauses (i) and (ii) above are in lieu of any
severance payments or benefits to which Executive may be entitled under any
other severance plan or program of the Company. Except as set forth in the
immediately preceding clauses (i) and (ii), the Company shall have no further
obligation hereunder to Executive.

 

(d)         Treatment of Long-Term Incentive Awards. The treatment of
outstanding long-term incentive awards in connection with a termination of
employment shall be in accordance with the terms of the Equity Incentive Plan
and applicable award agreement. The treatment of the Sign On Equity Grant shall
be in accordance with the terms of the Equity Incentive Plan, the Company’s
standard form of Equity Incentive Plan restricted stock award agreement, and
Annex A to this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

(e)          Conditions to Severance. The Company’s obligation to pay severance
pursuant to Sections 9(b) and 9(c) is conditioned on Executive signing a release
and waiver of claims (“Release”) in the form attached as Annex B hereto.

 

(f)           Definitions. For purposes of this Agreement, the following
definitions shall apply:

 

(i)     “Cause” shall mean any of the following: (A) Executive’s willful failure
to perform Executive’s material duties (other than any such failure resulting
from incapacity due to physical or mental illness); (B) Executive’s willful
failure to comply with any valid and legal directive of the Board; (C)
Executive’s engagement in illegal conduct which is, in each case, materially
injurious to the Company or its affiliates; (D) Executive’s embezzlement,
misappropriation or fraud related to the Executive’s employment with the
Company; or (E) Executive’s conviction of or plea of guilty or nolo contendere
to a crime that constitutes a felony (or state law equivalent).

 

Termination of Executive’s employment shall not be deemed to be for Cause unless
and until the Company provides written notice to Executive of the conduct at
issue, the Executive fails to cure such conduct within thirty (30) business days
of delivery of such notice, and the Company delivers to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the Board, finding that Executive is guilty of the conduct described in any of
clauses (A) - (E) above, after having afforded Executive a reasonable
opportunity to appear (with counsel) before the Board. Executive shall have
thirty (30) business days from the delivery of written notice by the Company
within which to cure any acts constituting Cause.

 

For purposes of this Section 9(f)(i), no act or failure by Executive shall be
considered “willful” if such act is done by Executive in the good faith belief
that such act is or was in the best interests of the Company or its affiliates.

 

(ii)     “Disability” shall mean for purposes of this Agreement either (i) if
the Executive is deemed disabled for purposes of any group or individual
disability policy paid for by the Company and at the time in effect, or (ii) if,
in the good faith judgment of the Board, the Executive is substantially unable
to perform the Executive’s duties under this Agreement as a result of a physical
or mental injury or illness for more than one hundred twenty (120) consecutive
days during any three hundred sixty-five (365) day period.

 

(iii)     “Good Reason” shall mean the occurrence of any of the following, in
each case without Executive’s written consent: (A) a material diminution in
Executive’s title, authority, duties or responsibilities (other than temporarily
while Executive is physically or mentally incapacitated); (B) a reduction in
Executive’s Base Salary; (C) a reduction in Executive’s Guaranteed Bonus; (D) a
mandated relocation of Executive’s principal place of employment from the
location where Executive serves the Company as at the date of signature to this
Agreement, by more than 10 miles; (E) a breach by the Company of any material
provision of this Agreement; or (F) the Company’s failure to obtain an agreement
from any successor to the Company to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no succession had taken place.

 

5

--------------------------------------------------------------------------------

 

 

Executive cannot terminate Executive’s employment for Good Reason unless
Executive has provided written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason and the Company
has had at least thirty (30) days from the date on which such notice is provided
to cure such circumstances.

 

(iv)     “Change of Control” means any transaction in which the Company shall
(i) sell, convey, or otherwise dispose of all or substantially all of its
assets, (ii) merge with or into or consolidate with any other corporation, or
other entity (other than a wholly owned subsidiary of the Company), (iii)
liquidate, dissolve or wind up the Company, either voluntarily or involuntarily,
other than in each case: (A) a merger effected solely for the purpose of
changing the domicile of the Company, or (B) a transaction in which the then
current shareholders continue to own more than 50% of the voting power of the
surviving corporation (in substantially the same proportions) following the
transaction.

 

10.

Certain Restrictive Covenants

 

(a)         Confidentiality. Executive acknowledges that the Company and its
affiliates operate in a competitive environment and have a substantial interest
in protecting its Confidential Information (as defined below). Executive agrees,
during employment and for all times thereafter, to maintain the confidentiality
of the Company’s and its affiliates Confidential Information and to use such
information in good faith for the exclusive benefit of the Company and its
affiliates.

 

“Confidential Information” means any and all information of the Company and its
affiliates in whatever form, whether written, electronically stored, orally
transmitted or memorized pertaining to: trade secrets; business processes;
records and other information regarding customers; price lists and pricing
policies, financial plans, records, ledgers and information; purchase orders and
related data; business development plans; products and technologies;
manufacturing costs; product or service pricing; sales and marketing plans;
research and development plans; personnel and employment records, files, data
and policies (regardless of whether the information pertains to Executive or
other employees of the Company and its affiliates); tax or financial
information; business and sales methods and operations; business correspondence,
memoranda and other records; inventions, improvements and discoveries; processes
and methods; and business operations and related data formulae; know-how,
research and development; trademark, technology, technical information,
copyrighted material; and any other confidential or proprietary data and
information which Executive encounters during employment, all of which are held,
possessed and/or owned by the Company and its affiliates and all of which are
used in the operations and business of the Company and its affiliates.
Confidential Information does not include information which is or becomes
generally known within the Company’s industry through no act or omission by
Executive.

 

(b)          Non-Solicitation. During the Term and for twelve (12) months
following termination of employment for any reason whatsoever, Executive agrees
not to:

 

 

(i)

induce or attempt to induce any employee of the Company or its affiliates to
terminate employment, or in any way interfere adversely with the relationship
between any such employee and the Company or any affiliate;

 

6

--------------------------------------------------------------------------------

 

 

 

(ii)

induce or attempt to induce any employee of the Company or its affiliate to work
for, render services to, provide advice to, or supply Confidential Information
to any third person, firm, or corporation;

 

 

(iii)

employ any employee of the Company or its affiliates in any business enterprise
with which Executive may be associated, connected or affiliated;

 

 

(iv)

induce or attempt to induce any contractor, customer, supplier, licensee,
licensor or other business relation of the Company or its affiliates to cease
doing business with the Company or its affiliates, or in any way interfere with
the then existing business relationship between any such customer, supplier,
licensee, licensor or other business relation and the Company or its affiliates;
or

 

 

(v)

assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Executive.

 

(c)         Non-Disparagement. Executive agrees, during employment and for all
times thereafter, not to publicly make or publish any statement which is
disparaging of the Company or its affiliates, or directors, officers or
employees.

 

(d)         Executive acknowledges the business necessity and importance to the
Company of the covenants set forth in this Section 10 and further acknowledges
that this Agreement would not have been entered into in the absence of these
covenants. The provisions of this Section 10 shall survive the termination of
this Agreement.

 

(e)          Executive and the Company intend that: (i) this Section 10 shall be
construed as a series of separate covenants; (ii) if any portion of the
restrictions set forth in this Section 10 should, for any reason whatsoever, be
declared invalid by an arbitrator or a court of competent jurisdiction, the
validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected; and (iii) Executive declares that the territorial
and time limitations set forth in this Section 10 are reasonable and properly
required for the adequate protection of the business of the Company and its
affiliates. In the event that any such territorial or time limitation is deemed
to be unreasonable by an arbitrator or a court of competent jurisdiction,
Executive agrees to the reduction of the subject territorial or time limitation
to the area or period which such arbitrator or court shall have deemed
reasonable.

 

11.

Return of Company Property

 

Executive agrees, upon the termination of his employment with the Company for
any reason, to return to the Company all property or equipment that Executive
has been issued during the course of Executive’s employment.

 

7

--------------------------------------------------------------------------------

 

 

12.

All Developments the Property of the Company

 

All confidential, proprietary or other trade secret information, all work
performed, and all other ideas, discoveries, inventions, designs, processes,
methods and improvements, conceived, developed, or otherwise made by Executive,
during his employment with the Company, alone or with others, and in any way
relating to the Company’s and/or its affiliates’ present or planned businesses,
services or products specifically defined as and limited to activities relating
to the design and manufacture of advanced visual surveillance solutions, whether
or not patentable or subject to copyright protection and whether or not reduced
to tangible form or reduced to practice during the period of Executive’s
employment with the Company (“Developments”) shall be the sole property of the
Company, provided, however, that the foregoing shall not apply to any invention
made by Executive that was developed entirely on Executive’s own time during the
period of his employment with the Company, without using the Company’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (i) relate at the time of conception or reduction to
practice of the invention to the Company’s and/or its affiliates’ businesses, or
actual or demonstrably anticipated research or development of the Company and/or
its affiliates; or (ii) result from any work performed by Executive for the
Company. These exceptions are not included within the definition of
“Developments.” Executive agrees to advise the Company promptly in writing of
any inventions that Executive believes meet the preceding criteria. Executive
further agrees to disclose all Developments promptly, fully and in writing to
the Company promptly after development of the same, and at any time upon
request. Executive agrees to, and hereby does assign to the Company all of
Executive’s right, title and interest throughout the world in and to all
Developments. Executive agrees that each of the Developments shall constitute a
“work made for hire,” as defined in 17 U.S.C. § 101, and hereby irrevocably
assigns to the Company all copyrights, patents and any other proprietary rights
Executive may have in any Developments without any obligation on the part of the
Company to pay royalties or any other consideration to Executive in respect of
such Developments.

 

13.

Cooperation

 

The parties agree that certain matters in which Executive shall be involved
during the Term may necessitate Executive’s cooperation in the future.
Accordingly, following the termination of Executive’s employment for any reason,
to the extent reasonably requested by the Board and subject to Executive’s
personal and professional commitments, Executive shall cooperate with the
Company in connection with matters arising out of Executive’s service to the
Company; provided that, the Company shall make reasonable efforts to minimize
disruption of Executive’s other activities. The Company shall pay Executive a
reasonable per diem and reimburse Executive for reasonable expenses incurred in
connection with such cooperation.

 

14.

Indemnification

 

With respect to any claim, loss, damage or expense (including attorneys’ fees)
arising from the performance by Executive of his duties as an officer of the
Company (but excluding any of the foregoing that relate to a material breach by
Executive of the terms of this Agreement), during the term of this Agreement and
thereafter Executive shall be entitled to indemnification by the Company to the
fullest extent permitted by law, as set forth in the Company’s Bylaws and under
any directors’ and officers’ liability insurance policy of the Company that may
be in effect from time to time.

 

15.

No Mitigation Required

 

Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

16.

Withholding Obligations

 

The Company shall make such deductions and withhold such amounts from each
payment made to Executive hereunder as may be required from time to time by law,
governmental regulation and/or order.

 

17.

Successor in Interest

 

This Agreement and the rights and obligations hereunder shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, and shall also bind and inure to the benefit of any successor
of the Company by merger or consolidation or any purchaser or assignee of all or
substantially all of its assets. Neither this Agreement nor any of the rights or
benefits hereunder may be assigned by either party hereto, except to any such
aforementioned successor, purchaser, or assignee of the Company. Executive may
not assign any of his obligations or duties under this Agreement.

 

18.

Invalid Provision

 

The parties understand and agree that if any provision of this Agreement shall,
for any reason, be adjudged by any court or arbitrator of competent jurisdiction
to be invalid or unenforceable, such judgment shall not affect, impair, or
invalidate the remainder of this Agreement, but shall be confined in its
operation to the provision of this Agreement directly involved in the
controversy in which such judgment shall have been rendered.

 

19.

Arbitration of Disputes

 

Except as is necessary for Executive and the Company to preserve their
respective rights under this Agreement by seeking necessary equitable relief
(including, but not limited to, the Company’s rights under Section 10 of this
Agreement) from a court of competent jurisdiction, the Company and Executive
agree that any and all disputes based upon, relating to or arising out of this
Agreement, Executive’s employment relationship with the Company and/or the
termination of either or both of these relationships, and/or any other dispute
by and between the Company and Executive, including any and all claims Executive
may at any time attempt to assert against the Company, shall be submitted to
binding arbitration in North Miami Beach, Florida pursuant to the American
Arbitration Association’s (“AAA”) Employment Arbitration Rules (the “Rules”),
provided that the Rules shall be modified by the arbitrator to the extent
necessary to be consistent with applicable law. The parties hereby waive, to the
fullest extent permitted by applicable law, any right they may have to a trial
by jury with respect to any such claims.

 

The arbitrator shall be mutually agreed upon by the parties. If, however, the
parties are unable to agree upon an arbitrator, then an arbitrator shall be
selected by AAA in accordance with the Rules. The Company and Executive further
agree that each party shall pay its own litigation costs and attorneys’ fees;
provided, however, that if Executive prevails on any substantial claim, the
Company shall reimburse Executive for litigation costs and reasonable attorneys’
fees incurred by Executive. The Company shall be responsible for paying all
arbitration costs in excess of what Executive would have been required to pay as
an initial filing fee in court. In addition, the Company and Executive agree
that, following arbitration, either party may go to a court of competent
jurisdiction to enforce the arbitration award pursuant to the Federal
Arbitration Act (9 U.S.C. § 1 et seq.).

 

9

--------------------------------------------------------------------------------

 

 

20.

Governing Law

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Florida, without regard to its conflict of laws
rules.

 

21.

Headings

 

Titles or captions of sections contained in this Agreement are inserted only as
a matter of convenience and for reference, and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any provisions hereof.

 

22.

Interpretation

 

Executive understands that this Agreement is deemed to have been drafted jointly
by the parties. Any uncertainty or ambiguity shall not be construed for or
against any party based on attribution of drafting to any party.

 

23.

Notice

 

Any and all notices given hereunder shall be in writing and shall be deemed to
have been duly given when received, if personally delivered; when transmitted,
if transmitted by telecopy, or electronic or digital transmission method, upon
receipt of telephonic or electronic confirmation; the day after the notice is
sent, if sent for next day delivery to a domestic address using a generally
recognized overnight delivery service (e.g., FedEx); and upon receipt, if sent
by certified or registered mail, return receipt requested. In each case notice
shall be sent as follows:

 

 

If to the Company:

Net Element, Inc.

   

3363 NE 163rd St., Suite 705

North Miami Beach, FL 33160

Attention: CEO

EMAIL: ofirer@netelement.com

 

 

 

 

If to Executive:

Steven Wolberg

   

435E Dedham Street

Newton, MA 02459

EMAIL: steven@wolberg.net

 

 

Any party may change its address and/or email address for notice purposes by
duly giving notice to the other party pursuant to this Section.

 

10

--------------------------------------------------------------------------------

 

 

24.

Entire Agreement; Amendment

 

This Agreement represents the entire agreement and understanding between the
parties and, except as expressly stated in this Agreement, supersedes any prior
agreements, understandings or negotiations respecting such subject. No change to
or modification of this Agreement shall be valid or binding unless it is in
writing and signed by Executive and a duly authorized officer of the Company.

 

25.

Waiver

 

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times. No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

 

26.

Survival of Provisions

 

Upon any expiration or other termination of this Agreement: (i) each of Sections
10 (Restrictive Covenants, 11 (Return of Company Property), 12 (Developments),
13 (Cooperation), 14 (Indemnification), 16 (Withholding), 17 (Successors), 19
(Arbitration), and 20 (Governing Law) shall survive such expiration or other
termination; and (ii) all of the other respective rights and obligations of the
parties hereto shall survive such expiration or other termination to the extent
necessary to carry out the intentions of the parties under this Agreement.

 

27.

Counterparts

 

This Agreement may be executed in counterparts, which together shall constitute
one and the same Agreement. The parties may execute more than one copy of this
Agreement, each of which copies shall constitute an original. A facsimile
signature shall be deemed to be the same as an original signature.

 

[Signatures are on next page.]

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement on the day and year first written above.

 

 

NET ELEMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Howard Ash

 

 

Name:

Howard Ash

 

 

Title:

Duly authorized signor of the Compensation Committee

 

                          STEVEN WOLBERG                       /s/ Steven
Wolberg  

 

12

--------------------------------------------------------------------------------

 

 

ANNEX A

 

Sign On Equity Grant

 

Note: Capitalized terms used in this Annex and not specifically defined, are
defined by reference to the headings noted in the left column of the table below
and the Employment Agreement. For the avoidance of doubt, the Sign On Equity
Grant shall be subject to the terms and conditions of the Equity Incentive Plan
and the Company’s standard form of Restricted Stock Award Agreement.

 

Executive:

Steven Wolberg

Grant Date:

As soon as practicable following the Effective Date and in no event later than
30 business days following the Effective Date.

Restricted Common Stock:

10,000 shares of Common Stock of the Company (the “Restricted Stock”)

Vesting of Shares

100% of the Shares of Restricted Stock shall become immediately vested.

Settlement of Vested Shares:

Restricted Stock that that becomes vested shall be freely transferable, subject
to lock-ups, if any.

Restricted Stock that becomes vested shall be evidenced either by ownership
certificates representing the applicable shares or in uncertificated form via
book entry registration of such shares in the ownership register of the Company.

Equitable Adjustments:

In the event of any merger, reorganization, consolidation, recapitalization,
dividend or distribution (whether in cash, shares or other property, other than
a regular cash dividend), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Units or the
value thereof, the Compensation Committee shall make such adjustments to the
Shares or value thereof as it reasonably and in good faith deems equitable.

Administrator:

This award shall be administered by the Compensation Committee.

Tax Withholding:

●     In the Executive’s sole discretion, the Executive may satisfy the
applicable federal, state, and other tax withholding obligation by directing the
Company to withholding from the shares to which the Executive is otherwise
entitled, a number of shares that have a Fair Market Value equal to the
applicable tax withholding obligation.

 

13

--------------------------------------------------------------------------------

 

 

ANNEX B

 

GENERAL RELEASE

 

 

 

This Separation Agreement and General Release (this "Agreement"), dated
_____________ is by and between Net Element, Inc., a Delaware corporation (the
“Company”), and _____________ (“you”). For all purposes in this Agreement, the
Company shall also include its affiliates, subsidiaries, parents, and their
respective present and former shareholders, officers, directors, members,
employees, representatives and agents.

 

1.       Termination of Employment. You acknowledge that you were an employee of
the Company pursuant to that certain Employment Agreement between the Company
and you, dated ________, 2020 (the “Employment Agreement”), that your employment
with the Company has been terminated without Cause (as such term is defined in
the Employment Agreement) effective _______________ (the "Termination Date").

 

2.       Severance.

 

(a)     In consideration of your acceptance of this Agreement, and in full
satisfaction of all owed salary and benefits through the last date of your
employment, after you sign this Agreement, the Company shall provide you with
the amounts due to you set forth in the Employment Agreement (“Severance”),
payable as set forth in the Employment Agreement, but in any event not earlier
than (i) you sign and deliver this Agreement to the Company and (ii) the
expiration of the seven (7) day revocation period set forth paragraph 12 below.
You acknowledge and agree that the Severance constitutes good and sufficient
consideration for this Agreement.

 

(b)     The Company will issue a W-2 form at the appropriate time of payment.
You will receive a separate written notice, known as COBRA notice, regarding
your ability to continue at your expense your health and dental coverage under
the Company's group plans.

 

(c)     You represent that you will not make any claim for any additional wages
(including overtime), paid time off, bonuses, and other benefits and
compensation to which you were or may have been entitled by virtue of your
employment with the Company or termination thereof except for those expressly
described in the Employment Agreement and this Agreement. You will not receive
the payments described in this paragraph 2 if you (i) do not sign this
Agreement, or (ii) rescind this Agreement after signing it.

 

14

--------------------------------------------------------------------------------

 

 

3.       General Release. In exchange for the consideration set forth in
paragraph 2 above, you agree unconditionally to waive, release, forever
discharge, covenant not to sue with respect to, and to hold each of the Company,
and its affiliates, subsidiaries, parents, present and former shareholders,
partners, members, managers, officers, directors, employees, representatives and
agents (each, a “Released Party” and, collectively, the “Released Parties”)
harmless against, the assertion of each and every action, claim, right, or
demand of any kind or nature, known or unknown, in law or equity, contract or
tort and however originating or existing which you have or may have against any
of the Released Parties up until the date of this execution of this Agreement
with respect to your employment or the termination of your employment. This
includes, without limitation, any and all claims, rights, actions, liabilities
or demands of whatsoever nature which might be raised pursuant to any
constitution, law, regulation, ordinance, statute, or common law theory or other
authority, whether in tort, contract, equity or otherwise, including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 1981, the Employee Retirement Income Security Act of 1974, as amended,
the Family and Medical Leave Act, the Americans with Disabilities Act of 1990,
Fair Labor Standards Act, the Florida Civil Rights Act, the Florida
Whistle-Blower's Act, Fla. Stat. Section 440.205, the Age Discrimination in
Employment Act, the Older Worker Benefit Protection Act, the National Labor
Relations Act, the Fair Credit Reporting Act, the Immigration Reform Control
Act, Executive Order 11246; the Occupational Safety and Health Act, the Equal
Pay Act, the Uniformed Services Employment and Reemployment Rights Act, the
Worker Adjustment and Retraining Notification Act, the Employee Polygraph
Protection Act, the United States Constitution, the Florida Constitution, any
state or federal anti-discrimination, consumer protection and/or trade practices
act, and any local laws, including any local ordinances, together with any
expenses, costs and attorney's fees which might be raised pursuant to the above
stated laws. You expressly intend this release to reach to the maximum extent
provided by law.

 

4.       Legal Proceedings. You warrant that you have not filed any legal
proceeding, whether in court or with an administrative agency, and you have not
made any assignment to anyone of any claims against any of the Released Parties.
This Agreement is intended to be a full and complete release of all claims
against each Released Party. If you nevertheless initiate a lawsuit against any
of the Released Parties in violation of this Agreement and receive monies
therefrom, the Company shall be entitled to a set off in the amounts you have
received or are entitled to receive under this Agreement.

 

5.       Prospective Employers. The parties agree that any prospective employers
who contact the Company for a reference will be advised of your dates of
employment, your job title and your Salary.

 

6.       Non-Admission. The parties further acknowledge that nothing in this
Agreement constitutes an admission by the parties of any improper or unlawful
act(s) or of any (a) violation of any statute, regulation, or other provision of
statutory, regulatory, or common law, (b) breach of contract, or (c) commission
of any tort. The parties forever waive all rights to assert that this Agreement
was the result of a mistake in law or in facts.

 

7.       Non-Disparagement; Confidentiality.

(a)     From the time of your execution of this Agreement, (i) you agree to
refrain from making any negative or disparaging comments about any of the
Released Parties to anyone and (ii) the Company agrees to refrain from making
any negative or disparaging comments about you to anyone.

 

15

--------------------------------------------------------------------------------

 

 

(b)     From the time of your execution of this Agreement, the Company, on the
one hand, and you or anyone else acting on your behalf, on the other hand, shall
not unless so required by securities or other laws or regulations, disclose,
either directly or indirectly, any information whatsoever regarding any of the
terms of, or the existence of this Agreement, or the fact that the Company is
paying any Severance to you, or the amount of said payment. This confidentiality
provision shall not apply to any disclosure of this Agreement by (i) the Company
to its representatives and advisors on a need to know basis and (ii) you to your
attorneys, accountant, or other bona fide tax adviser, or any bona fide
financial planner you have employed, but you shall inform each of them of the
confidentiality of this Agreement, and they shall be similarly bound.

 

8.       Information. By signing this Agreement, you acknowledge and agree that
you have had access in your employment with the Company to confidential and
proprietary information, and further acknowledge and agree that the release or
disclosure of any confidential or proprietary information will cause the Company
or any other Released Party irreparable injury. By signing this Agreement, you
acknowledge that you have not directly or indirectly used or disclosed, and
agree that you will not at any time directly or indirectly use or disclose, to
any other entity or person, directly or indirectly, any confidential or
proprietary information of the Company or any of its affiliates and/or
subsidiaries. For purposes of this Agreement, the term "confidential or
proprietary information" shall include, but not be limited to, trade secrets,
customer and contact lists and information pertaining to such lists, computer
software designed for or by the Company or its affiliates, the Company's or its
affiliates' proprietary applications and programs, databases, technology and
know-how. However, you may disclose Confidential Information only to the extent
you are required to disclose such Confidential Information by law.

 

9.       Return of Property. As of the Termination Date, you shall return all
property and equipment provided to you by the Company or its affiliates that
were in your possession or control relating to the business. By signing this
Agreement, you agree and represent that you have returned and/or shall return by
the Termination Date to the Company all of its property, including but not
limited to, all customer records, in your possession which in any manner relates
to the business.

 

10.      Remedies. You agree that any breach by you of any of the provisions of
paragraphs 7 or 8 of this Agreement will cause irreparable harm to the Company
or its affiliates that could not be made whole by monetary damages and that the
Company or its affiliates will be entitled to specifically enforce the terms and
provisions of paragraphs 7 or 8 of this Agreement in addition to any other
remedy to which the Company or its affiliates may be entitled at law or in
equity.

 

11.      Notice of Right to Consult Attorney and Twenty-One (21) Day
Consideration Period. By signing this Agreement, you agree and certify that (i)
you have carefully read and fully understand all of the provisions of this
Agreement, (ii) you understand and agree that you are and have been allowed a
reasonable period of time (up to 21 days) from receipt of this Agreement to
consider the terms hereof before signing it; (ii) you have been encouraged and
you are advised in writing, by this Agreement, to consider the terms of this
Agreement and consult with an attorney of your choice before signing this
Agreement and you have done so, or chosen not to do so of your own accord; and
(iii) you agree to the terms of this Agreement knowingly, voluntarily, and
without intimidation, coercion, or pressure, and intend to be legally bound by
this Agreement.

 

16

--------------------------------------------------------------------------------

 

 

12.      Revocation Period. You may revoke this Agreement within the seven (7)
day period following its execution by you. Any revocation must be submitted, in
writing, to __________ on _____________ and must state, “I hereby revoke my
acceptance of my Agreement.” If the last day of either revocation period is a
Saturday, Sunday or legal holiday recognized by the State of Florida, then such
revocation period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday. You acknowledge and agree that the general
release in this Agreement includes a WAIVER OF ALL RIGHTS AND CLAIMS you may
have under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et
seq.), as amended by the Older Workers’ Benefit Protection Act, and that this
waiver is knowing and voluntary. You further acknowledge that you have been
advised in writing by this Agreement that you have a maximum of seven (7) days
following the execution of this Agreement to revoke this Agreement and that this
Agreement shall not become effective until the revocation period has expired.

 

13.      Expiration of Offer. The offer contained in this Agreement shall expire
at 5:00 p.m. on the twenty-second (22nd) day after you receive it, not counting
the date of receipt. If the Company has not received a signed original of this
Agreement from you by that time, this offer will be automatically revoked.

 

14.      Entire Agreement; Modifications. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and all prior negotiations regarding any wages or compensation are
merged into this Agreement. This Agreement may not be modified except as may be
set forth in writing and executed by the parties hereto. The parties acknowledge
that there are no other promises, agreements, condition, undertakings,
warranties, or representation, oral or written, express or implied, between them
other than as set forth herein and in the Employment Agreement.

 

15.      Governing Law and Venue. This Agreement shall be construed, enforced
and interpreted in accordance with the laws of the State of Florida and venue
for any action to enforce or construe the Agreement shall be in Miami-Dade
County, Florida. Should any action be brought regarding the enforceability of
the Agreement, the prevailing party shall be entitled to recover its reasonable
attorney's fees and costs, including any fees and costs of appeal.

 

16.      Enforceability. If one or more paragraph(s) of this Agreement shall be
ruled unenforceable, the Company may elect to enforce the remainder of the
Agreement. This Agreement may be executed in two or more counterparts, each of
which will take effect as an original and all of which shall evidence one and
the same agreement.

 

17

--------------------------------------------------------------------------------

 

 

17.      Counterparts. This Agreement may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts.

 

After you have reviewed this Agreement and obtained whatever advice and counsel
you consider appropriate regarding it, please evidence your agreement to the
provisions set forth in this Agreement by dating and signing this Agreement in
the presence of a witness. The witness should also date and sign in the spaces
provided for the witness. You should keep a copy of this Agreement for your
records.

 

Net Element, inc.

 

By:                                                                 

 

Name:                                                            

 

Title:                                                              

 

ACKNOWLEDGMENT AND SIGNATURE

 

By signing below, I acknowledge and agree that I have read this Agreement
carefully. I understand all of its terms. In signing this Agreement I have not
relied on any statements or explanations except as specifically set forth in
this Agreement. I have had adequate time to consider whether to sign this
Agreement and am voluntarily and knowingly releasing my claims against the
Released Parties (as defined in paragraph 3 of this Agreement) as set forth
herein. I intend this Agreement to be legally binding.

 

Date I received this Agreement:                     , 20 .

 

 

Accepted this __ day of __________, 20__.

 

 

                                                                 

 

Print name of the Employee:                            

 

 

Witness:                                                           

 

 

(Print Name):                                                   

 

18